DETAILED ACTION
The present application Office action is in response to the preliminary amendment filed on 22 JULY 2021 and the most recent Information Disclosure Statement.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The Information Disclosure Statement (IDS) submitted on 2/15/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the Information Disclosure Statement is being considered by the Examiner.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: --VIDEO ENCODER, VIDEO DECODER, AND CORRESPONDING METHOD OF PREDICTING RANDOM ACCESS PICTURES--.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With regard to claims 1, 5, and 9, the claims recite obtaining a first decoded picture, “wherein the first decoded picture is a picture closest to a current to-be-decoded picture in at least one picture that is in a main bitstream, that immediately follows a sequence header, that is located before the current to-be-decoded picture.” Each of the limitations of “that” is interpreted to be referencing the first decoded picture. It is not clear how the first decoded picture follows sequence header information, as can be found in a bitstream, yet the picture is already decoded. These defining limitations of the first decoded picture suggest it’s obtained from a bitstream. If the first decoded picture is not obtained from the bitstream, then presumably it is in a type of decoded picture buffer, where an order to a sequence header and a to-be-decoded picture is not stored in such a manner. Therefore, it is unclear where the first decoded picture is obtained from.
With regard to claims 1, 5, and 9, there are different picture types, such as “library” pictures and pictures that “support random access.” It is not clear what to “support” a random access means. For instance, it could signify that the picture is a random access pictures (RAP) or is predicted from a RAP. A RAP is traditionally intra-
With regard to claims 1, 5, and 9, the “determining a first quantity of decoded pictures” is considered indefinite. The quantity is “between the current to-be-decoded picture and the first decoded picture in the main bitstream.” The first limitation already required, “the first decoded picture is a picture closest to a current to-be-decoded picture in at least one picture that is in a main bitstream” and “[the first decoded picture] is located before the current to-be-decoded picture.” In other words, there are no pictures between the first decoded picture and the current to-be-decoded picture because the first decoded picture is the closest picture to the current to-be-decoded picture. While it might be possible to have a different order of signaling pictures, such as a picture order counter (i.e., pictures in the order taken) versus a decoding order (i.e., dependent pictures used as references decoded first), both the first limitation and the limitation in question recite that they are both “in the main bitstream.” Therefore, the same order applies to both limitations and there would be no pictures between the two pictures.
With regard to claims 1, 5, and 9, the first quantity of pictures is determined “based on a product of f and k.” The claim further defines f as a frame rate and k as a minimum decoding interval between library pictures. In view of the rationale disclosed in ¶9 above, the result is zero. Even given the benefit that there are pictures in-between the first decoded picture and the current to-be-decoded picture, it would appear zero is successfully decoded using the minimum rate required constrained by the profile and level; however, it is still not clear how the product results in a reasonable interpretation to have an interleaved picture that is presumably used as a reference. 
It is not even clear what the purpose of the “first quantity of decoded pictures” serves in the claim. For instance, neither the “first quantity of decoded pictures” nor the “second quantity of new library pictures” serve any purpose in the claim. In consideration of the second quantity being of “library pictures” it is possible to infer the first quantity of decoded pictures may be “library pictures;” however, nothing in the claim makes clear the differentiation between a regular picture and a library picture. Another observation is the minimum decoding time interval is specifically between “library pictures,” which may mean the type of picture between the first decoded picture and the current to-be-decoded picture is referencing the “library pictures” only and are signaled differently, but this is unclear.
A new scene signals a RAP to assist in short-term and long-term management of decoded pictures, because the RAP signals previous short-term decoded pictures (typically) aren’t required and can be removed. Dependent on the specific technology, other buffer management techniques may be employed. If the first decoded picture and current to-be-decoded picture are meant to be RAP by way of the limitation “support 
Examiner’s NOTE: For the purpose of practicing compact prosecution, an attempt to make the claims definite for reviewing the claims under 35 U.S.C. § 102 and 35 U.S.C. § 103 was made. However, given the significant problems, there is no reasonable interpretation for which prior-art exists. For instance, given the interpretation of the claims to be their plain meaning, there is nothing that teaches receiving from a bitstream an already decoded RAP for which a reference picture thereto exists in the decoder (see ¶¶7-8 above) and then determine in a convoluted way that there are no pictures between the two claimed RAP pictures for no apparent reason (see ¶¶9-10 above). Alternatively, interpreting the claims in view of the specification of the original disclosure by intentionally incorporating impermissible limitations not claimed, for the purpose of rendering the claims definite, then there exists no prior-art that teaches the claims. The closest prior art includes Zuo[1] and Li[2]. The Zuo reference discloses long-term references stored in the library that are not cleared by RAPs and RAPs are also inter-predicted. See Zuo, Abstract. The Li reference discloses global reference pictures that are also not cleared by RAPs and likewise used for reference in inter-predicting RAPs. See Li, [0121]. Additionally, Li discloses the bitstream including the global reference pictures and RAPs in FIGS. 10a-10d.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
[1] Zuo et al., “Scene-library-based video coding scheme exploiting long-term temporal correlation” (referenced herein as “Zuo”) - Discloses using a library scene with random access pictures. See FIG. 5.
[2] U.S. Publication No. 2018/0302640 A1 (referenced herein as “Li”) - Discloses using global reference pictures for predicting random access pictures. See ¶[0121].
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STUART D BENNETT whose telephone number is (571)272-0677. The examiner can normally be reached Monday - Friday from 9:00 AM - 5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Vaughn can be reached on 571-272-3922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 





/STUART D BENNETT/Examiner, Art Unit 2481